Citation Nr: 0113354	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otitis media of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claim for an 
increased (compensable) rating for otitis media of the left 
ear was denied.

This matter was previously before the Board in September 2000 
at which time it was remanded for consideration of the claim 
under new regulations that affected the criteria for diseases 
of the ear.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for otitis media of the left ear has been obtained 
by the RO.

2.  The evidence of record does not show that the veteran has 
any suppuration or aural polyps in conjunction with his 
otitis media.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral otitis media are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic 
Code 6200 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1946 the veteran was awarded service connection for 
otitis media of the left ear and a 10 percent evaluation was 
assigned.  The award was based on the findings of the 
separation examination report noting chronic, purulent, 
otitis media that existed prior to service with scarring and 
retraction of the left eardrum.

In a rating decision dated in January 1947 the RO reduced the 
veteran's service-connected otitis media of the left ear to a 
non-compensable evaluation after the findings in a VA 
examination report dated in December 1946 showed that his 
left ear did not have a discharge, the canal was normal, and 
the tympani membrane was intact.

In January 1998 the veteran filed a claim for an increased 
evaluation for his service-connected otitis media of the left 
ear.

In a statement dated in February 1998 the veteran indicated 
that his condition occurred every three months and that each 
episode lasted 3 to 4 weeks.

The veteran underwent a VA examination in August 1998.  On 
examination of the left ear the external and internal canal, 
tympanic membrane, mastoid and tympanum were all normal.  The 
examiner noted that there was no active ear disease or 
infection of the middle or inner ear at that time.  There was 
also no evidence of any condition secondary to ear disease.

In a statement dated in May 1999 the veteran indicated that 
his vertigo and tinnitus are evidence that his disability has 
increased in severity.  He also denied having a suppurative 
condition.

+
Legal Analysis

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to complete his claim, and the RO has 
obtained all relevant records regarding the veteran's medical 
condition, as well as notifying him of the specific type of 
evidence that would suffice to complete the claim. 

The veteran contends that the RO erred by failing to grant a 
compensable evaluation for his service-connected otitis media 
of the left ear.

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The supplemental statement of the 
case (SSOC) issued during the pendency of this appeal 
notified the veteran of the relevant laws and regulations, 
and provided the precise language of all of the criteria for 
the diagnostic code under which his disability is evaluated.  
As a result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  The veteran is aware of his right to a 
personal hearing, although he has declined to avail himself 
of that right during the current appeal.  The veteran did not 
identify any recent medical evidence that would support of 
his claim; therefore, there were no outstanding records that 
needed to be obtained.  The veteran also underwent a VA 
examination in August 1998 and the report of the findings has 
been associated with the claims file.  Thus, having fully 
satisfied the statutory requirements in the VCAA through the 
action undertaken by the RO, the veteran will not be 
prejudiced by the Board's adjudication the matter before it.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49, 
747 (1992). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the veteran's request for an increased 
evaluation, all of the evidence of record is considered, but 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

The veteran currently has a non-compensable evaluation under 
Diagnostic Code 6200, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination).  An 
evaluation of 10 percent is warranted for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration, or with aural polyps.  The 
Diagnostic Code notes that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2000).

Although the veteran complained of vertigo, hearing loss and 
tinnitus with regard to his otitis media of the left ear, the 
Diagnostic Code specifically notes that complications, such 
as these, are to be rated separately.  The Board points out 
that the RO did addressed these issues in a rating decision 
dated in November 2000; therefore, while these complaints are 
noted, evaluation of his service-connected otitis media of 
the left ear is based on objective evidence of the absence or 
presence of suppuration or aural polyps, pursuant to the 
criteria.

The evidence of records shows that that there is no evidence 
of suppuration or aural polyps associated with his service-
connected otitis media of the left ear.  In fact, the VA 
examination report dated in August 1998 clearly states that 
his external and internal ear canals and tympanic membranes 
were normal.  Moreover, there was no active ear disease or 
infection of the middle or inner ears at that time.  Thus, 
the Board concludes that the evidentiary record does not 
support a grant for a compensable evaluation for otitis media 
of the left ear with application of all pertinent governing 
criteria.  

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for otitis media 
of the left ear, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) evaluation for 
otitis media of the left ear is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

